United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1323
                        ___________________________

                                    Deverick Scott

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                    Pamela Cook, Sergeant, Varner Supermax

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                           Submitted: August 12, 2020
                             Filed: August 17, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Deverick Scott appeals the
district court’s1 adverse grant of summary judgment. Viewing the record in a light

      1
        The Honorable D. P. Marshall Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
most favorable to Scott, see Mbonyunkiza v. Beasley, 956 F.3d 1048, 1050 (8th Cir.
2020) (de novo review), we agree with the district court that because some evidence
supported the disciplinary report Scott was issued, his First Amendment retaliation
claim arising from that report failed, see Santiago v. Blair, 707 F.3d 984, 993 (8th Cir.
2013) (defendant may successfully defend against retaliatory discipline claim with
some evidence that inmate actually violated prison rule). The judgment is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-